DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (US20060213018).
	Regarding claim 1 (Currently Amended), Gross discloses an oral hygiene product in particular a toothbrush, comprising at least one application unit (See annotated drawing below) and at least one handle unit (See annotated drawing below), the at least one handle unit being formed partly from a soft component (Figure 5. Handle unit is covered in Element 20 which is a soft component) and partly from a hard component (Figure 2 shows underlying structure of the oral hygiene product made of Element 16 which is a hard component), 
	wherein the soft component extends at least over a substantial part of a main extent of the at least one handle unit (Figure 5 shows the soft component Element 20 extending over a substantial part of the handle unit).

    PNG
    media_image1.png
    189
    701
    media_image1.png
    Greyscale

	Regarding claim 2 (Currently Amended), Gross discloses the oral hygiene product as claim in claim 1, 
	wherein the at least one application unit has a brush head (Figure 6 shows the application unit has a brush head at Element 5), which is formed partly from a soft component (Figure 7 shows the application unit is formed partly of the soft component Element 20) and partly from a hard component (See annotated drawing below. Brush head of application unit is made of the hard component that forms the base structure of the oral hygiene product).

    PNG
    media_image2.png
    184
    193
    media_image2.png
    Greyscale
	
	Regarding claim 3 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 1, wherein
	The soft component extends continuously over a large portion of a main extent of the oral hygiene product (Figure 5 shows the soft component Element 20 extending continuously over a large portion of the oral hygiene product).

	Regarding claim 4 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 1, wherein
	the at least one handle unit has at least one thumb gripping region (See annotated drawing below) with a gripping area of the hard component (The base structure of the oral hygiene product is made of the hard component Element 16 therefore any area gripped will have the hard component) and at least one structure element made of the soft component (Figures 5-7 show the soft component Element 20 is textured and each bump of texture is a structure element made of the soft component) and rising above the gripping area (The structure element made of the soft component protrudes outward and rises above the gripping area).

    PNG
    media_image3.png
    216
    694
    media_image3.png
    Greyscale

	


	



	the at least one structure element of the at least one thumb gripping region is completely encompassed by the gripping area (The structure element of the thumb gripping region is surrounded by the area for gripping the oral hygiene product).

	Regarding claim 6 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 4, wherein
	The at least one handle unit has at least one delimiting wall made of the soft component and at least substantially delimiting the gripping area (Annotated drawing below shows the gripping area. Figure 5 shows Element 20 which forms a wall of soft component in the crevices delimiting the gripping area).

    PNG
    media_image4.png
    171
    659
    media_image4.png
    Greyscale


	Regarding claim 7 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 6, wherein
	The at least one delimiting wall rises above the at least one structure element of the at least one thumb gripping region (See annotated drawing below).

    PNG
    media_image5.png
    307
    384
    media_image5.png
    Greyscale

	Regarding claim 8 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 6, wherein
	The at least one delimiting wall delimits the gripping area of the at least one thumb gripping region at least towards the application unit. As addressed in claim 6, the delimiting wall of soft component fills in the crevices in the hard component that forms the base and the gripping area. The annotated drawing below shows where the delimiting wall would be formed towards the application unit.

    PNG
    media_image6.png
    203
    659
    media_image6.png
    Greyscale
	

	The at least one handle unit has at least one concavely curved essential gripping area, which is at least largely formed from the soft component and has at least two islands of the hard component (See annotated drawing below).

    PNG
    media_image7.png
    316
    721
    media_image7.png
    Greyscale


	Regarding claim 10 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 4, wherein
	The at least one concavely curved essential gripping area is arranged on a rear side of the handle unit facing away from the thumb gripping region. As seen in above annotated drawing for claim 9 rejection, the curved essential gripping area is arranged in the rear side of the handle unit.

	



	The at least one concavely curved essential gripping area has an index-finger gripping region (See first annotated drawing below) made of the soft component (The gripping region is covered in the soft component Element 20), in which the structure elements made of the soft component and rising above the essential gripping area are arranged (The structure elements disclosed in claim 4 rejection are present in this essential gripping area and they rise above the essential gripping area. See second annotated drawing below).  It is noted that the term “index-finger gripping region” is interpreted to be a gripping region capable of receiving at least a portion of a finger.

    PNG
    media_image8.png
    209
    687
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    305
    258
    media_image9.png
    Greyscale

	Regarding claim 12 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 9, wherein
	The at least one concavely curved essential gripping area has a little-finger gripping region made of the soft component (See first annotated drawing below), in which the structure elements made of the soft component and rising above the essential gripping area are arranged (See second annotated drawing below). It is noted that the term “little-finger gripping region” is interpreted to be a gripping region capable of receiving at least a portion of a finger..

    PNG
    media_image10.png
    209
    687
    media_image10.png
    Greyscale


    PNG
    media_image9.png
    305
    258
    media_image9.png
    Greyscale

	
	Regarding claim 13 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 11, wherein
	The at least one concavely curved essential gripping area has a little-finger gripping region (See first annotated drawing below) made of the soft component, in which the structure elements made of the soft component and rising above the essential gripping area are arranged (See second annotated drawing below), wherein the at least two islands are arranged between the index-finger gripping region and the little-finger gripping region (See first annotated drawing below). 

    PNG
    media_image11.png
    361
    721
    media_image11.png
    Greyscale

    PNG
    media_image9.png
    305
    258
    media_image9.png
    Greyscale

	Regarding claim 14 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 1, wherein
	The at least one handle unit has at least one lateral streak of hard component (See annotated drawing below), which is completely delimited by the soft component (As seen in the annotated drawing below, the lateral streak is surrounded by the soft component Element 20).

    PNG
    media_image12.png
    185
    701
    media_image12.png
    Greyscale

	
	Regarding claim 16 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 1, wherein
	the at least one handle unit has at an end facing away from the application unit a planar resting area (See annotated drawing below) which serves for the oral hygiene product to be put down in a defined way (A user may put the product down in any way and the oral hygiene product of Gross would be capable of being put down in the defined way).

    PNG
    media_image13.png
    160
    781
    media_image13.png
    Greyscale

	

	Regarding claim 17 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 1, wherein
	An imaginary resting plane, which extends free from points of intersection along at least two spaced-apart points of the oral hygiene product (See annotated drawing below).

    PNG
    media_image14.png
    194
    781
    media_image14.png
    Greyscale
	
	Regarding claim 18 (Currently Amended), Gross discloses the oral hygiene product as claimed in claim 16, wherein
	The planar resting area extends parallel to a main plane of extent of the oral hygiene product and defines an imaginary resting plane.

    PNG
    media_image15.png
    164
    781
    media_image15.png
    Greyscale

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US20060213018) in view of Gross (US2017071330).
Regarding claim 15, Gross (US20060213018) discloses all elements of the claimed invention as stated above including the at least one lateral streak of the hard component. Gross (US20060213018 fails to disclose the at least one handle unit has at least one tongue made of the soft component.
	Gross (US2017071330) teaches the at least one handle unit has at least one tongue (See annotated drawing below) made of the soft component (Paragraph 0081 Lines 4-5 disclose that Element 62 is a soft component formed by a soft plastic).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gross (US 20060213018) to incorporate the teachings of Gross (US2017071330) to provide a tongue made of the soft component over the lateral streak of hard component. Doing so would provide additional an additional gripping surface that would help prevent the oral hygiene product from slipping the hand of a user.

    PNG
    media_image16.png
    128
    657
    media_image16.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (US20060213018).
	Regarding claim 19, Gross (US20060213018) discloses all elements of the current invention as stated above except a maximum distance between a rear side of the handle unit and the resting plane, measured perpendicularly to the resting plane, is at least 3 mm.
.

    PNG
    media_image17.png
    215
    800
    media_image17.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xi (US20160073769) discloses an oral care implement formed of a hard component and a soft component with a handle having a gripping area and a neck portion supporting a head. Ballmaier (US20100058550) discloses a toothbrush having a head and a handle with a grip area composed of hard and soft plastic. Kling (US20120036662) discloses a toothbrush having a handle and head formed with a soft plastic component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723